Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated 11/9/2020 and 4/15/2021, is acknowledged by the Examiner and the cited references have been considered, except where lined through, in the examination of the claims now pending (see attached PTO-1449).

Allowable Subject Matter
2.	Claims 14-16, 18-21 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
             A thorough review of the prior art fails to disclose or render obvious “operating said content provision system to execute a web server program at said content provision system, to serve a content item, which content item includes programming language instructions, to one or more of said client stations each of which has a display; and operating each of said client stations, to receive the content item and execute a web browser program to: a) render, on the display of said client station, received content with hyperlinks to other content; and b) execute the programming language instructions included in the received content item to cause said client station to: i) scan said content to extract a list of at least the references underlying the displayed hyperlinks; and ii) send the extracted list to said content provision system; said method further comprising: further operating said content provision system to receive said references sent by said one or more client stations, and to check whether the resources to which the received references refer meet one or more criteria; operating said content provision system, responsive to said check finding that the resource does not meet said one or more criteria, to notify said client station that said content item includes deficient hyperlinks whose underlying reference refers to a resource which fails to meet said one or more criteria;” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456